[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: DEFENDANTS' MOTION TO STRIKE (#101)
The court finds that the allegations of counts two, three, four, five, six, seven and eight are not incidental to the quiet title claim alleged in the first count, cannot be conveniently tried together with the quiet title action alleged in the first count and are, therefore, improperly joined. See McKay v. Scott, Superior Court, judicial district of New London, Docket No. 514756 (November 29, 1990, Leuba, J.) and authorities CT Page 8944 cited therein.
Accordingly, the defendants' motion to strike is hereby ordered granted.
BY THE COURT:
Arena, J.